DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 07/13/2021.
Claims 9 – 11 have been cancelled. Claims 1 – 8, 12 – 19 are renumbered as 1 – 16 respectively.
Allowable Subject Matter
Claims 1 – 8, 12 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 8, 13, a method, system including the teaching of “storing a first version of an audio file; fragmenting the audio file into at least a first time segment; receiving a first edit to the audio file; identifying a first edited version of the first time segment in the first edit; updating the first version of the audio file with the first edit, resulting in a second version of the audio file comprising the first edited version of the first time segment; receiving a second edit to the first version of the audio file; identifying a second edited version of the first time segment in the second edit; determining, based on the identifying the second edited version, that the second edit alters an outdated version of the first time segment, resulting in an edit conflict; identifying a relevant user for the audio file, wherein the relevant user is a musician; analyzing preferences of the identified relevant user, wherein the analyzing comprises analyzing publicly available songs released by the musician; and editing, based on the analyzing, the audio file to resolve the edit 
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is closest art:
Shortlidge et al (U.S. 2018/0349406 A1) discloses a method system including the teaching of: storing version of audio file, fragmenting the audio file into time segment, receiving update request and update the audio file, determine inconsistency of data based on concurrently updating between two users, and alert both users of the conflict. Shortlidge fails to disclose “analyzing preferences of the identified relevant user, wherein the analyzing comprises analyzing publicly available songs released by the musician; and editing, based on the analyzing, the audio file to resolve the edit conflict”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161